Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [9/16/20, 5/22/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gudem; Prasad Srinivasa Siva et al. [US 20130230080]. 

As per claim 1, Gudem teaches:
A wireless communications system, (Abstract) comprising: 
a plurality of remote units, each remote unit including an electrical-to-optical (E-O) converter, wherein the plurality of remote units is distributed over multiple floors of an infrastructure; (e.g. utilizing; ¶ 32-36) a plurality of optical fiber cables (e.g. utilizing; ¶ 87) connected to one or more of the plurality of remote units; a signal router circuit configured to route multiple-input multiple-output (MIMO) communications signals and carrier aggregation (CA) communications signals, (e.g. carrier aggregation; ¶ 31) comprising: a first signal source input configured to receive a first data stream; a second signal source input configured to receive a second data stream; a plurality of signal outputs each configured to couple to a remote unit among the plurality of remote units; and a routing control input configured to receive a routing control signal; and a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to: determine a first routing configuration for a first signal output of the plurality of signal outputs, comprising: determining to route the first data stream in at least one of a first MIMO configuration or a first CA configuration; and determining to route the second data stream in at least one of a second MIMO configuration or a second CA configuration; and communicate the routing control signal indicating the first routing configuration for routing the first data stream and the second data stream to the first signal output. (e.g. utilizing; ¶ 42)

Gudem teaches:
The wireless communications system of claim 1, wherein the controller circuit is further configured to: receive an indication of a communication condition associated with at least one of the plurality of signal outputs; determine to route the first data stream in at least one of the first MIMO configuration or the first CA configuration based on the communication condition; and determine to route the second data stream in at least one of the second MIMO configuration or the second CA configuration based on the communication condition. (e.g. carrier aggregation; ¶ 31)

As per claim 3, Gudem teaches:
The wireless communications system of claim 2, wherein: the communication condition comprises a signal-to-noise ratio (SNR) associated with the first signal output; and when the SNR associated with the first signal output exceeds a threshold, the controller circuit is configured to: determine to route the first data stream in at least the first MIMO configuration; and determine to route the second data stream in at least the second MIMO configuration interleaved with the first data stream. (e.g. signal-to-noise ratio; ¶ 53)

As per claim 4, Gudem teaches:
The wireless communications system of claim 2, wherein: the communication condition comprises a signal-to-noise ratio (SNR) associated with the first signal output; when the SNR associated with the first signal output does not exceed a threshold, the controller circuit is configured to: determine to route the first data stream in the first CA configuration; and 

As per claim 5, Gudem teaches:
 The wireless communications system of claim 1, wherein the controller circuit is further configured to: receive an indication of a communication condition associated with at least one of the plurality of signal outputs; determine a second routing configuration for a second signal output of the plurality of signal outputs based on the communication condition; and communicate the routing control signal indicating the first routing configuration and the second routing configuration. (e.g. signal outputs; ¶ 33-36)

As per claim 6, Gudem teaches:
The wireless communications system of claim 5, wherein the communication condition comprises a distribution of user mobile communications devices in communication with at least one of a first remote unit coupled to the first signal output or a second remote unit coupled to the second signal output. (e.g. signal outputs; ¶ 33-36)

As per claim 7, Gudem teaches:
The wireless communications system of claim 6, wherein when the distribution of the user mobile communications devices indicates a majority of the user mobile communications devices are located within an overlapping coverage area of the first remote unit and the second remote unit: the signal router circuit further comprises: a third signal source input configured to receive a third data stream; and a fourth signal source input configured to receive a fourth data 

As per claim 8, Gudem teaches:
The wireless communications system of claim 6, wherein when the distribution of the user mobile communications devices indicates a majority of the user mobile communications devices are located within a threshold distance of the first remote unit or the second remote unit, the controller circuit is further configured to: determine the first routing configuration, comprising: determining to route the first data stream in the first MIMO configuration; and determining to route the second data stream in the second MIMO configuration interleaved with the first data stream; and determine the second routing configuration, comprising routing the first data stream and the second data stream to the second signal output. (e.g. signal outputs; ¶ 33-36)

Gudem teaches:
The wireless communications system of claim 5, wherein the controller circuit is further configured to determine the first routing configuration based on a predicted throughput associated with the plurality of signal outputs, and wherein the predicted throughput is based on a signal-to-noise ratio (SNR) measurement associated with at least one of the plurality of signal outputs. (e.g. signal-to-noise ratio; ¶ 53)

As per claim 10, Gudem teaches:
The wireless communications system of claim 5, wherein the controller circuit is further configured to determine the first routing configuration based on a measured throughput associated with the plurality of signal outputs. (e.g. signal outputs; ¶ 33-36)

As per claim 11, Gudem teaches:
The wireless communications system of claim 5, wherein the controller circuit is further configured to determine the first routing configuration based on a measurement of interference associated with the plurality of signal outputs. (e.g. signal outputs; ¶ 33-36)

As per claim 12, Gudem teaches:
The wireless communications system of claim 1, wherein the controller circuit comprises a communications interface configured to: couple to at least one of the plurality of remote units or a signal source circuit coupled to the first signal source input; receive an indication of a communication condition from a first remote unit of the plurality of remote units through the communications interface, the communication condition comprising at least one of a MIMO 

As per claim 13, Gudem teaches:
The wireless communications system of claim 12, wherein the controller circuit is further configured to: receive a capability indication from the signal source circuit coupled to the first signal source input, comprising at least one of a number of data streams available or a CA or MIMO mode capability; and determine the first routing configuration based on the capability indication; communicate a request to the signal source circuit to configure the first data stream and the second data stream in accordance with the first routing configuration through the communications interface. (e.g. carrier aggregation; ¶ 31)

As per claim 14, Gudem teaches:
The wireless communications system of claim 12, wherein the controller circuit is further configured to: receive an indication of a communication condition from the signal source circuit coupled to the first signal source input, the communication condition comprising at least one of a signal-to-noise ratio (SNR) measurement or a distribution of user mobile communications devices; and determine the first routing configuration based on the communication condition. (e.g. signal-to-noise ratio; ¶ 53)

Gudem teaches:
The wireless communications system of claim 1, wherein: each remote unit is coupled to a corresponding signal output of the plurality of signal outputs; the first signal source input is configured to receive the first data stream in baseband; and in response to receiving the first routing configuration from the controller circuit, the signal router circuit is configured to route the first data stream in baseband to a first remote unit of the plurality of remote units over the first signal output. (e.g. signal outputs; ¶ 33-36)

As per claim 16, Gudem teaches:
The wireless communications system of claim 1, further comprising a signal source circuit coupled to the first signal source input and the second signal source input; wherein the signal source circuit is configured to: transmit the first data stream in baseband to the first signal source input in at least one of the first MIMO configuration or the first CA configuration according to the first routing configuration; and transmit the second data stream in baseband to the second signal source input in at least one of the second MIMO configuration or the second CA configuration according to the first routing configuration. (e.g. carrier aggregation; ¶ 31)

As per claim 17, Gudem teaches:
The wireless communications system of claim 1, each remote unit is coupled to a corresponding signal output of the plurality of signal outputs by an optical fiber communications link; wherein: the first signal output comprises an electrical-to-optical (E-O) converter configured to transmit a first optical communications signal by the respective optical fiber communications link for the first data stream and the second data stream; and the O-E converter 

As per claim 18, Gudem teaches:
The wireless communications system of claim 17, wherein the first data stream comprises: an uplink configured to transmit data from a mobile device to a telecommunications network; and a downlink configured to transmit data from the telecommunications network to the mobile device. (e.g. mobile; ¶ 32)

As per claim 19, Gudem teaches:
The wireless communications system of claim 18, wherein the second data stream comprises a downlink configured to transmit data from the telecommunications network to the mobile device. (e.g. mobile; ¶ 32)

As per claim 20, Gudem teaches:
The wireless communications system of claim 19, wherein the second data stream further comprises an uplink configured to transmit data from the mobile device to the telecommunications network. (e.g. mobile; ¶ 32)

As per claim 21, Gudem teaches:
The wireless communications system of claim 17, wherein the controller circuit is further configured to determine the first routing configuration based on a predicted throughput 

As per claim 22, Gudem teaches:
The wireless communications system of claim 17, wherein the controller circuit is further configured to determine the first routing configuration based on a measured throughput associated with the plurality of signal outputs. (e.g. signal outputs; ¶ 33-36)

As per claim 23, Gudem teaches:
 The wireless communications system of claim 17, wherein the controller circuit is further configured to determine the first routing configuration based on a measurement of interference associated with the plurality of signal outputs. (e.g. signal outputs; ¶ 33-36)

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Arik, Sercan O., Joseph M. Kahn, and Keang-Po Ho. "MIMO signal processing for mode-division multiplexing: An overview of channel models and signal processing architectures." IEEE Signal Processing Magazine 31.2 (2014): 25-34: We present the fundamentals of multiple-input, multiple-output (MIMO) signal processing for mode-division multiplexing (MDM) in multimode fiber (MMF). As an introduction, we review current long-haul optical transmission systems and how continued traffic growth motivates study of new methods to increase transmission capacity per fiber. We describe the key characteristics of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413